Exhibit 13 O2Micro International Limited CERTIFICATION In connection with the annual report of O2Micro International Limited (the “Company”) on Form 20-F for the period ended December 31, 2011, as filed with the Securities and Exchange Commission (the “Report”), each of Sterling Du, Chief Executive Officer of the Company, and Perry Kuo, Chief Financial Officer of the Company, hereby certify as of the date hereof, solely for purposes of Title 18, Chapter 63, Section 1350 of the United States Code, that to the best of his knowledge: the Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates and for the periods indicated. This Certification has not been, and shall not be deemed, “filed” with the Securities and Exchange Commission. Date: April 25, 2012 By: /s/ STERLING DU Sterling Du Chief Executive Officer Date: April 25, 2012 By: /s/ PERRY KUO Perry Kuo Chief Financial Officer and Principal Accounting Officer
